Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Claims
2.	Claims 14 and 17-24 are pending in this application.

Response to Arguments
3.	Applicant's arguments filed 02/12/21 have been fully considered but they are not persuasive.
4.	Specification: The examiner disagrees that the portions of the specification cited in the arguments provide enablement for the presently claimed invention. One would be unable to use the claimed fuel to achieve nuclear fusion for the reasons set forth in the previous office action. There is no indication that the presently claimed fuel is capable of achieving thermonuclear fusion (at the enormously high temperatures and pressures necessary to overcome the energy barrier to fusion reactions) or at low energies. Applicant argues that “it is believed that the catalyst described herein makes it possible to achieve solid state fusion at much lower temperatures that the standard pure deuterium and tritium.” There is no theoretical or objective support for this statement and it is incompatible with the state of the art regarding the energy input necessary to achieve nuclear fusion.
5.	35 U.S.C. 101/112(a): The asserted utility of the present invention is “for a fusion reaction (preamble of claim 13) and is set forth in the specification as “making nuclear fusion occur in a prescribed solid state fusion-fuel when subjected to compression” ([0003]). This utility is not credible. 
6.	The remainder of the arguments are directed to the amended claim language and are therefore addressed in the rejections below. 

Specification
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	The specification is objected to under 35 U.S.C. 112(a)/pre-AIA  35 U.S.C. 112 as failing to set forth an adequate written description and as provide an enabling disclosure.
9.	The present invention is directed to “a fuel for a fusion reaction” and the specification sets forth the utility of the present invention as “a process for making nuclear fusion occur in a prescribed solid state fusion-fuel when subjected to compression” ([0003]). 
10.	The conditions at which nuclear fusion will occur are well-known in the art (see Lawson, cited on attached PTO-892, especially Section 4) and require extraordinarily high pressures (on the order of 108 atm) and temperatures (at least hundreds of millions of degrees) as well as elemental deuterium or tritium as fuel (in contrast to the mixture disclosed in the present invention, CaD2, P and Mn). There is no indication that the present invention can achieve the extreme condition necessary for initiating 
11.	There is simply no evidence whatsoever in the specification as filed that nuclear fusion occurs in the present invention. While some embodiments of the present invention display similarities to methods that are known to induce nuclear fusion (Figures 7 and 8), there is no indication that the parameters of the present invention are capable of achieving the extreme temperatures and pressures necessary to induce fusion. The evidence set forth in support of the present invention's successful testing is equivocal. Specifically, photographs purportedly displaying the effects of an explosion in a present invention do not persuasively demonstrate that the present invention induces nuclear fusion. The results displayed in the photographs could be the result of a myriad of processes. Notably, there is no disclosure of a control experiment for the embodiments of Figures 1 and 3, in which a steel sleeve without fusion fuel was subjected to the same forces and the results examined. Therefore, one cannot decide from the disclosure whether the purported rupture of the steel container of Figure 4, for example, was not, in fact, caused by the application of 25 tons/cm2 of pressure to the steel container and the steel wedge or by an exothermic chemical reaction between water and/or oxygen and the calcium hydride and/or the phosphorus.
12.   	Demonstration of nuclear fusion would require much more detailed experiments and instrumentation than is disclosed in the present application. For example, indicators of nuclear fusion include: emanation of neutron and/or gamma radiation; production of helium and/or tritium (if tritium was not present in the fuel); and calorimetry demonstrating heat release. No disclosure of any combination of nuclear fusion indicators is found in the specification as filed.
13.    	Furthermore, the specification discloses several embodiments of the present invention in which nuclear fusion simply cannot occur. Specifically, the embodiments of Figures 1, 3, 5, 6, and 9 do not 
14.	Therefore, the examiner finds the asserted utility of the present invention to be incredible and therefore not specific and substantial. Accordingly, the present disclosure fails to provide a description of the present invention that would allow one of ordinary skill in to make and use a nuclear fusion fuel.
15.	Based on the evidence regarding the below factors (In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)), the specification at the time the application was filed, would not have taught one skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.
Claim 1 is directed to “a fuel for a fusion reaction” but there is no indication in the disclosure as to how to achieve nuclear fusion with the composition recited in claim 1. Claim 1 is, in fact, even broader than the embodiment that the inventor posits is capable of nuclear fusion ([0017]).
The subject matter of the invention—nuclear fusion at temperature and pressure conditions less than that which are known to initiate nuclear fusion reactions—lies outside the realm of working science. MPEP 2164.05(a). 
The effect of the present invention—nuclear fusion at temperature and pressure conditions less than that which are known to initiate nuclear fusion reactions—are not verified by the existing body of scientific work and are, in fact, incompatible with it. MPEP 2164.05(a). 
The level of skill in the art cannot be ascertained because cold fusion is a fringe science and does not possess a recognizable standard level of associated skill. Alternatively, the artisan skilled in nuclear physics is not in a position to understand the purported operating mechanism of the claimed invention. MPEP 2164.05(b). 
The level of predictability in the art is non-existent. There is no documentation available in the art that would establish that the claimed invention is “a fuel for a fusion reaction.”
The amount of direction provided by the inventor is vague. For example, the inventor discloses a broad range of fuel components purportedly applicable to the disclosed fuel composition. There is no discussion, however, of the particular ratios in which these components should be combined. There is no chemical analysis of the purported fuel that demonstrates its exact composition. There is no credible information gleaned from testing the fuel composition. MPEP 2164.02.
The absence of working examples indicates one of ordinary skill in the art would not have been enabled to make the claimed invention. 
A skilled artisan would have to practice infinite experimentation to make and use the present invention. There is no practical or theoretical guidance in the present disclosure that would enable one to make and use the claimed fuel. It is unlikely that any amount of experimentation would be successful in arriving at “fuel for a fusion reaction” based on the present disclosure. MPEP 2164.06.

Lack of Utility Claim Rejections - 35 USC § 101 and 35 USC § 112(a)
16.	35 U.S.C. 101 reads as follows:


17.	Claims 14 and 17-24 are rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a credible or specific and substantial asserted utility or a well-established utility.
18.	The asserted utility—nuclear fusion—of the present invention is not credible for the reasons discussed above. Moreover, a "specific utility" is specific to the subject matter claimed and can "provide a well-defined and particular benefit to the public." In re Fisher, 421 F.3d 1365, 1371, 76 USPQ2d 1225, 1230 (Fed. Cir. 2005). "[A]n application must show that an invention is useful to the public as disclosed in its current form, not that it may prove useful at some future date after further research. Simply put, to satisfy the ‘substantial’ utility requirement, an asserted use must show that the claimed invention has a significant and presently available benefit to the public." Fisher, 421 F.3d at 1371, 76 USPQ2d at 1230. Accordingly, the asserted utility of the present invention is not specific and substantial because the invention in its current form cannot provide a significant and presently-available particular benefit to the public. 
19.	Claims 14 and 17-24 are also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either a credible and specific and substantial asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention (see the discussion above regarding the Wands factors). 



Claim Rejections - 35 USC § 112
20.	The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


21.	Claims 14 and 17-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
22.	The term "substantially equal" in claim 14 is a relative term which renders the claim indefinite.  The term "substantially equal" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, would a mixture of 51% catalytic material and 49% calcium deuteride meet this limitation? What if the ratio were 40/60?  Moreover, is the determination of substantially equal based on a molar ratio? A weight ratio? A volume ratio? An elemental ratio?
23.	Claim 19 recites “a mixture of powders of the deuteride and powder of the catalytic material.” It is unclear how calcium deuteride as recited in claim 14 could be “a mixture of powders.”  Is the calcium deuteride of the parent claim a mixture of two different types of powder; if so how would these powders differ? Is the claim instead intended to recite “a mixture of a powder of the deuteride and a powder of the catalytic material”?
24.	Claims 20-24 recite functional limitations that denote the intended use or desired result of the fuel composition. These limitations do not clearly indicate what structural features of the fuel composition are required to achieve the desired result. How would one determine whether a given fuel composition is “configured to be compressed using a number of incident beams of laser radiation”? How would such a composition differ from one that “is configured to be compressed using a mechanical force”? It would seem that any composition could meet the limitations of claims 14-20. For example, a 

Claim Rejections - 35 USC § 103
25.	It should be noted, as stated in MPEP 2173.06, “where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. §103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.” Therefore, no art rejections have been made. Considerable speculation as to the meaning of “substantially equal” would be required to apply prior art to claim 14 because it is unclear what range would be considered “substantially equal” and how one would calculate a ratio of the recited fuel constituents (e.g., by mass, volume, moles, etc.). Accordingly, it is impossible to determine how similar the prior art fuel composition is to the claimed composition and also impossible to determine whether optimization would be applicable. 

	
Conclusion

26.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
27.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
28.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M DAVIS whose telephone number is (571)272-6882.  The examiner can normally be reached on Monday - Thursday, 7:30 - 6:00 pm EST.
29.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
30.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
31.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.